DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of first reservoirs located along a portion of the first surface … a plurality of fourth reservoirs located along a portion of the first surface … a fourth position in which at least one of the plurality of first reservoirs is exposed to at least one of the plurality of the fourth reservoirs.” However, it is unclear that if the plurality of first reservoirs and the plurality of fourth reservoirs are both on the first surface that any position of the first and surface would allow for the plurality of first reservoirs to be exposed to the plurality of fourth reservoirs. It is clear how the first reservoirs can be exposed to the second and third reservoirs as they are located on different surfaces which are moved relative to each other, but with the first and the forth reservoirs being on the first surface, these two reservoirs would not be able to be moved relative to each other in order for them to be exposed to each other. Claims 2-11 and 13-21 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “optionally wherein one or more, optionally each, of the plurality of fourth reservoirs,” however, with the two optionally statements, it is unclear what is optional and what isn’t optional and what the claim actually encompasses. Claims 2-11 and 13-21 are rejected by virtue of their dependence on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Application Publication No. 2012/0028342 teaches a slip chip device with a plurality of chambers within a first and second substrate which are slid across either other thereby exposing the chambers to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796